Case 4:20-cv-05640-YGR Document 201-2 Filed 12/17/20 Page 1 of 6




            EXHIBIT B
        Case 4:20-cv-05640-YGR Document 201-2 Filed 12/17/20 Page 2 of 6


From:             John Karin
To:               Srinivasan, Jay P.
Cc:               *** GDC EpicLitTeam; benh@hbsslaw.com; bens@hbsslaw.com; Byrd, Rachele; DeJong, Brittany; Epic Mobile
                  Apps; robl@hbsslaw.com; Ted Wojcik
Subject:          RE: Apple App Cases -- Apple Depositions
Date:             Wednesday, December 16, 2020 10:33:03 PM


[External Email]

Jay,

Plaintiffs make the following counter-proposal:

1) Plaintiffs may jointly depose the following 14 current or former Apple employees: Tim Cook, Matthew
Fischer, Scott Forstall, Eric Friedman, Eric Gray, Mark Grimm, C.K. Haun, Trystan Kosmynka, Ron
Okamoto, Carson Oliver, Shaan Pruden, Philip Schiller, Mike Schmid, and Phillip Shoemaker.

2) Apple reserves the right to object for good cause to the identity of any of the witnesses in #1, but it
acknowledges that it already has agreed to the depositions of Messrs. Cook (subject to a dispute as to
the length of his deposition), Fischer, Okamoto, and Shoemaker. To the extent Apple prevails, Plaintiffs
are entitled to depose a current or former Apple employee in lieu of each such proposed witness.

3) As the Court ordered, the parties will submit a joint letter brief with respect to depositions of Eddy Cue
and Craig Federighi. To the extent Plaintiffs prevail, the depositions of Eddy Cue and Craig Federighi (or
either) will be in addition to the witnesses in #1.

4) To the extent the Court denies the depositions of Eddy Cue or Craig Federighi, Plaintiffs may seek
depositions of two additional current or former Apple employees.

5) Apple may depose 14 Plaintiffs or their current or former employees across all three Plaintiff groups
(but no more than 7 of these 14 may be individual developer or consumer plaintiffs, or in the case of
developer plaintiff PSB, any current or former employees or 30(b)(6) designee). If Apple deposes Scott
Forstall or Phillip Shoemaker, they also count towards this limit.

6) If Plaintiffs depose 15 or 16 current or former Apple employees, Apple may seek 15 or 16 depositions,
respectively, of Plaintiffs or their current or former employees across all three Plaintiff groups (but no
more than 7 of these 15 or 16 may be individual developer or consumer plaintiffs, or in the case of
developer plaintiff PSB, any current or former employees or 30(b)(6) designee). If Apple deposes Scott
Forstall or Phillip Shoemaker, they also count towards this limit.

7) The parties reserve their rights to serve Rule 30(b)(6) topics, which do not count toward the limit on the
number of depositions.

8) The parties agree that they may depose third parties above and beyond what is agreed to here.

9) Any witness identified by any party as a trial witness who has not already been deposed shall be made
available for deposition by the other parties in advance of trial.
John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)
        Case 4:20-cv-05640-YGR Document 201-2 Filed 12/17/20 Page 3 of 6




From:     "Srinivasan, Jay P." <JSrinivasan@gibsondunn.com>
To:    "John Karin" <jkarin@cravath.com>
Cc:    "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>, "Epic Mobile Apps" <epic-
mobileapps@cravath.com>, "Byrd, Rachele" <Byrd@whafh.com>, "DeJong, Brittany" <dejong@whafh.com>,
"robl@hbsslaw.com" <robl@hbsslaw.com>, "benh@hbsslaw.com" <benh@hbsslaw.com>, "bens@hbsslaw.com"
<bens@hbsslaw.com>, "Ted Wojcik" <tedw@hbsslaw.com>
Date:    12/16/2020 05:08 PM
Subject:   RE: Apple App Cases -- Apple Depositions, Epic's Data Requests, Texts and Instant Messges




All,

So there is no confusion about what Apple offered on today’s meet and confer to resolve the
dispute on number of depositions, Apple’s offer is that Plaintiffs may take up to 13 depositions
of Apple witnesses. This number is exclusive of Eddy Cue and Craig Federighi. If the Court
orders either or both of these depositions at the hearing scheduled for January 21, Apple
agrees that those would be in addition to the 13. This offer is contingent on Plaintiffs’
agreement that Apple can take the deposition of 13 Epic witnesses, and possibly 1-2 more
depending on if Epic is successful with respect to Messrs. Cue and/or Federighi. Apple, of
course, does not need a similar concession from either set of class plaintiffs.

We suggest a follow-up call this afternoon/evening so we can avoid wasting time and energy
on motion practice on this.

Best,
Jay
Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Tuesday, December 15, 2020 8:21 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; Epic Mobile Apps <epic-
mobileapps@cravath.com>; Byrd, Rachele <Byrd@whafh.com>; DeJong, Brittany
<dejong@whafh.com>; robl@hbsslaw.com; benh@hbsslaw.com; bens@hbsslaw.com; Ted Wojcik
<tedw@hbsslaw.com>
Subject: Re: Apple App Cases -- Apple Depositions, Epic's Data Requests, Texts and Instant Messges
          Case 4:20-cv-05640-YGR Document 201-2 Filed 12/17/20 Page 4 of 6


[External Email]
Thank you, Jay. I will circulate a dial-in for noon tomorrow on Apple depositions and texts/IMs.
 Please do let us know about the data requests as soon as you are able.




John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)

    On Dec 15, 2020, at 11:03 PM, Srinivasan, Jay P. <JSrinivasan@gibsondunn.com> wrote:




﻿
John,

How about noon PT? We will be ready to talk deposition limits and IMs/texts. We will get
back to you on the data requests. We want to make sure whatever time we propose will be
productive.

Thanks,
Jay
       Case 4:20-cv-05640-YGR Document 201-2 Filed 12/17/20 Page 5 of 6


Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Tuesday, December 15, 2020 6:28 PM
To: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>
Cc: Epic Mobile Apps <epic-mobileapps@cravath.com>; Byrd, Rachele <Byrd@whafh.com>; DeJong,
Brittany <dejong@whafh.com>; robl@hbsslaw.com; benh@hbsslaw.com; bens@hbsslaw.com; Ted
Wojcik <tedw@hbsslaw.com>
Subject: Apple App Cases -- Apple Depositions, Epic's Data Requests, Texts and Instant Messges

[External Email]
Counsel,

Please advise if you are available to meet and confer tomorrow during the period from 10:30 a.m. to 1:00
p.m. PT. Epic will be prepared to discuss depositions of Apple witnesses, Epic's data requests, and
production of texts and instant messages. Epic believes that the parties must discuss at least depositions
of Apple witnesses tomorrow per the Court's order. If Apple is not prepared to discuss Epic's data
requests or production of texts and instant messages, please provide times for later this week.

Thank you.



John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)

This message may contain confidential and privileged information for the sole use of the intended
recipient. Any review, disclosure, distribution by others or forwarding without express permission is
strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.



This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without
express permission is strictly prohibited. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.
      Case 4:20-cv-05640-YGR Document 201-2 Filed 12/17/20 Page 6 of 6


Please see our website at https://www.gibsondunn.com/ for information regarding the firm
and/or our privacy policy.
